Citation Nr: 0101846	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  95-13 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for status post excision of a plantar wart on the 
left heel.  

2.  Entitlement to a compensable disability rating for 
residuals of a left knee injury with instability by history.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from September 1964 to September 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.

The Board notes that in the May 1994 rating decision, the RO 
also denied service connection for a back disorder secondary 
to the service-connected left heel plantar wart.  Apparently 
accepting statements in the veteran's March 1995 substantive 
appeal as a notice of disagreement, the RO issued the veteran 
and his representative a statement of the case in January 
1997.  The veteran failed to perfect his appeal on that 
issue.  Accordingly, that issue is not currently before the 
Board.

In addition, in a December 1997 rating decision, the RO 
granted service connection for limitation of motion of the 
left knee as secondary to the service-connected left heel 
disability.  There is no indication that the veteran ever 
disagreed with that action.  Therefore, that specific left 
knee issue is not in appellate status.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The manifestations of the service-connected left heel 
plantar wart include subjective complaints of recurring 
growth of the wart, constant pain with shooting pain up the 
leg if the heel is struck, and altered sensation on the 
bottom of the heel, as well as objective evidence of a 
recurrent hyperkeratotic lesion on the left heel with some 
tenderness to palpation that increased with use, and a mild 
decrease in sensation over the heel.  The lesion is debrided 
every two or three months with good results.  
3.  The evidence does not reflect limitation of function of 
the foot, ulceration, infection, or disfigurement.  

4.  There is no lay or medical evidence demonstrating current 
disability from recurrent subluxation or lateral instability 
of the left knee.   
  

CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for status post excision of a plantar wart on the 
left heel have not been met.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 
4.118, Diagnostic Codes 7805, 7806 (2000).    

2.  The criteria for a compensable disability rating for 
residuals of a left knee injury with instability by history 
have not been met.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.71a, 
Diagnostic Code 5257 (2000).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

In a June 1974 rating decision, the RO established service 
connection for a plantar wart with deformity of the left heel 
and a left knee injury with instability.  It assigned each 
disability a 10 percent evaluation.  In a July 1976 rating 
decision, the RO reduced the evaluation for both disabilities 
to noncompensable (0 percent disabling).  In a June 1984 
rating action, the RO increased the rating to 10 percent for 
a plantar wart, one millimeter in diameter, on the left heel.  

The veteran submitted a claim for an increased rating for 
each disability in December 1993.  He indicated that he was 
in constant pain and that the growth was returning.  He 
explained that his job required prolonged standing.  While 
sitting, if he hit his heel, he experienced a shooting pain 
up the leg.  

With the claim, the veteran included records of remote VA 
treatment for the left heel.  He also included a November 
1993 statement from a VA podiatrist and private practitioner, 
C. J. M., D.P.M.  He had treated the veteran for several 
years for continual development of scar tissue on the heel.  
The veteran had had three surgeries to remove the abnormal 
growth.  Dr. M. stated that another lesion had developed 
since the last procedure.  

The veteran was afforded a VA orthopedic examination in 
February 1994.  With respect to the left heel disability, he 
reported having recurring lesions on the left heel since 
service that had required three surgeries.  He had a podiatry 
visit every two months to debride the hyperkeratotic area.  
The veteran complained of persistent heel pain and altered 
sensation in the bottom of the foot.  He had also had some 
night pain that awoke him.  Examination revealed normal foot 
posture.  He was able to heel and toe walk without 
difficulty.  There was a four by two centimeter area of 
thickened hyperkeratotic skin on the left heel.  There was a 
central area of depression measuring approximately five 
millimeters that had no erythema or drainage.  There was some 
mild tenderness to palpation of that area.  Otherwise, there 
was no gross foot deformity.  Although the veteran favored 
the left foot, his gait appeared normal.  Sensory examination 
revealed some mild decrease in sensation to pinprick and 
light touch over the heel and the ball of the foot.  The 
diagnosis was hyperkeratosis of the left heel with probable 
continued scar formation secondary to previous wedge 
resections.  The examiner commented that it was possible that 
the veteran had altered sensation with resultant pain and 
discomfort.  He recommended the use of anti-inflammatory 
medications.  Finally, the examiner concluded that further 
surgery would probably be unsuccessful and might cause 
further scarring, altered sensation, and pain. 

The February 1994 VA examination also included evaluation of 
the left knee.  The veteran complained of left knee pain that 
he attributed to walking on the ball of the foot due to left 
heel pain.  He had no known history of knee injury.  
Examination revealed only mild tenderness at the medial and 
lateral joint margins and some mild coarse patellar crepitus 
on motion.  Otherwise, there was normal joint stability, no 
swelling, erythema, deformity, weakness, limitation of 
motion, or pain on motion.  The diagnosis was probable mild 
degenerative joint disease.  The examiner commented that it 
would be difficult to determine whether the disorder was 
secondary to the heel disability or related to the veteran's 
weight and age.  He added that he did not believe additional 
evaluation or X-rays would be useful because he believed that 
the disorder was mild.    

In a May 1994 rating decision, the RO continued the 10 
percent and noncompensable evaluations for the left heel and 
left knee disabilities, respectively.  The veteran timely 
appealed that decision.  

In his December 1994 notice of disagreement, the veteran 
related that he had undergone four operations for his left 
heel and had experienced no improvement.  In his March 1995 
substantive appeal, he added that he had constant left heel 
pain.  

The veteran underwent a VA fee-basis orthopedic examination 
in June 1997.  He related that he struck the anterior aspect 
of the knee in service.  In addition, he explained that his 
left heel disability caused him to walk on the ball of his 
left foot, which caused increased stress and discomfort in 
the knee.  The veteran described occasional sensation of 
buckling in the knee and pain in the patellar tendon.  He 
denied any swelling or blocking.  He occasionally took Anacin 
for discomfort.  Examination of the left knee revealed motion 
from zero to 120 degrees.  He could stand on his toes fully 
extending the knee.  Full squatting caused some discomfort 
about the patellar tendon.  There was some mild tenderness 
over the medial collateral ligament and modest soreness over 
the patellar tendon to palpation.  There was no evidence of 
any patellofemoral discomfort or grinding with compression.  
There was no effusion or ligamentous instability.  The 
examiner stated that current X-rays and films from 1991 
showed some minimal degenerative changes about the 
patellofemoral joint involving the patella.  He added that an 
ununited ossicle at the tibial apophysis that was probably 
old Osgood-Schlatter's disease and not related to any recent 
or in-service injury.  X-rays were negative for joint 
effusion or calcification of the patellar tendon.  The 
impression was symptomatic patellar tendonitis due to 
abnormal gait secondary to the left heel disability.  There 
were no significant degenerative changes about the knee 
itself.  

In a December 1997 rating action, the RO established service 
connection for limitation of motion of the left knee as 
secondary to the left heel disability.  It continued the 
disability evaluations for the previously service-connected 
left knee injury with instability and left heel.  

In September 2000, the veteran submitted additional medical 
evidence.  In a September 2000 statement, Dr. M. related that 
he had been involved in the veteran's treatment since about 
1990.  The veteran had experienced a continuous painful 
lesion on the left heel for many years and had undergone 
three surgeries.  Since the last surgery, he had developed 
other plantar warts of the foot.  The veteran had used custom 
insoles to help relieve pressure with limited success.  Dr. 
M. felt that there had been no change in the veteran's 
condition since his November 1993 statement.  

The veteran also submitted an August 2000 statement from 
another VA podiatrist and private practitioner, J. B., D.P.M.  
Dr. B. had seen the veteran in the VA podiatry clinic for the 
plantar verrucae on his left heel.  The veteran had related 
to him that he had the lesion surgically removed four times 
with a recurrence each time.  Dr. B. saw the veteran every 
two months to debride the area to provide some relief.  
Associated medical records dated in January 1999 indicated 
that the veteran had been referred to Dr. B.'s private 
practice by VA for the removal of verruca.  Examination 
revealed a growth on the left heel with a very distinct 
border, a horny formation with black spots, and deviation of 
surrounding skin lines.  The areas were painful to palpation 
and showed characteristic punctate bleeding on debridement.  
Otherwise, the feet were normal.  The areas were excised.  
Follow up notes dated later in January 1999 indicated that 
the veteran was ambulating with very little pain and that the 
excision area showed good healing.   

The veteran also submitted VA outpatient medical records.  
Podiatry notes dated from November 1992 to June 2000 
generally showed regular visits at two- or three-month 
intervals for debridement of the centralized and deep 
hyperkeratotic lesion on the left heel.  These records showed 
no evidence of ulceration or infection of that lesion.  The 
lesion was tender at times, particularly when the veteran had 
been on his feet a lot or when there had been longer times 
between visits.  Notes dated in May 1996 reflected complaints 
of left knee pain.  The veteran explained that he walked on 
the ball of the left foot due to a left heel disability.  
Examination showed marked left quadriceps atrophy.  There was 
also hyperextension of the left knee on standing due to 
decreased muscle tone.  Follow up notes dated in June 1996 
indicated that the knee showed some improvement.  
 
Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Status Post Excision of a Plantar Wart on the Left Heel

The veteran's left heel disability is currently evaluated as 
10 percent disabling by analogy Diagnostic Code (Code) 5284, 
other foot injuries.  38 C.F.R. § 4.71a.  A 10 percent rating 
is assigned when there is moderate disability from a foot 
injury.  A 20 percent or a 30 percent evaluation is in order 
for moderately severe or severe disability, respectively.      

Other potentially applicable diagnostic codes include Code 
7819, benign new growths of the skin.  38 C.F.R. § 4.118.  
Code 7819 specifies that such disability is rated according 
to such factors as scars and disfigurement.  Codes 7800 
though 7805 are used to evaluate disability from scars.  
Initially, the Board finds that Code 7800 is inapplicable in 
this case because it provides for the evaluation of 
disfiguring scars of the head, face or neck.  Similarly, 
Codes 7801 and 7802 evaluate disability from scars from 
burns.  In addition, Codes 7803 and 7804 do not provide for 
disability ratings greater than 10 percent.  The remaining 
possible diagnostic code, Code 7805, specifies that a scar is 
rated according to limitation of function of the affected 
part. 

Notes to 38 C.F.R. § 4.118 state that, unless otherwise 
provided, specified diagnostic codes, including Code 7819, 
are rated as for eczema, dependent upon the location, extent, 
and repugnant or otherwise disabling character of 
manifestations.  Although Code 7819 provides for evaluation 
as scars or disfigurement, the Board notes that, under Code 
7806, a 10 percent rating is assigned when there is 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is awarded 
when there is constant exudation or itching, extensive 
lesions, or marked disfigurement.  

In this case, the veteran's subjective complaints include 
recurring growth of the wart, constant pain with shooting 
pain up the leg if he struck the heel, and altered sensation 
on the bottom of the heel.  Objective findings include 
recurrent growth of a centralized, deep hyperkeratotic lesion 
on the left heel with some tenderness to palpation that 
increased with use, and a mild decrease in sensation over the 
heel.  VA records show that the lesion is debrided every two 
or three months with good results.  The veteran has limited 
relief with custom insoles.  The evidence reflects normal 
gait, normal foot posture, and the ability to heel and toe 
walk without difficulty.  There is no evidence of ulceration 
or infection.  

Considering this evidence in light of the possible diagnostic 
codes, Code 5284, Code 7805, and Code 7806, the Board finds 
that the veteran's left heel disability is most appropriately 
evaluated as a skin disorder under either Code 7805 or Code 
7806.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  Specifically, although the veteran alleges that 
the left heel lesion is the direct result of an in-service 
injury to that area, the evidence of record shows no only 
affects on the skin of the heel. 

Moreover, the Board finds that the overall disability picture 
does not more nearly approximate the criteria for a rating 
greater than 10 percent under either Code 7805 or 7806.  
38 C.F.R. § 4.7.  There is no evidence of limitation of left 
foot function and no evidence of symptoms analogous to 
constant exudation or itching.  The recurrent plantar wart 
cannot be characterized as extensive or causing marked 
disfigurement.  Accordingly, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 10 percent for status post excision of a plantar 
wart on the left heel.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Codes 7805, 
7806.  

2.  Left Knee Injury with Instability by History

The disability characterized as left knee injury with 
instability by history is evaluated as noncompensable under 
Code 5257, other impairment of the knee.  38 C.F.R. § 4.71a.  
Under Code 5257, a minimum compensable rating of 10 percent 
is in order when there is slight knee disability from 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.31 (where the Schedule does not provide a 0 percent 
rating, a 0 percent shall be assigned if the requirements for 
a compensable rating are not met).  

In this case, there is simply no evidence, lay or medical, 
showing any current left knee disability from recurrent 
subluxation or lateral instability.  Therefore, the Board 
cannot conclude that the overall disability picture more 
nearly approximates the criteria for a 10 percent rating 
under Code 5257.  38 C.F.R. § 4.7.  

The Board notes that application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995) is not 
appropriate where, as here, the diagnostic code is not 
predicated on loss of range of motion.  Johnson v. Brown, 9 
Vet. App. 7, 11 (1996) (specifically addressing the 
evaluation of a knee disability under Code 5257).  Moreover, 
the Board emphasizes that the veteran has a separate service-
connected left knee disability, limitation of motion of the 
left knee, which was adjudicated as secondary to the left 
heel disability.  Evaluation of that disability must include 
consideration of 38 C.F.R. §§ 4.40 and 4.45 pursuant to 
DeLuca because the specific disability is limitation of 
motion.  Therefore, to consider functional loss for both knee 
disabilities would constitute pyramiding, which is prohibited 
by VA regulation.  See 38 C.F.R. § 4.14 (rating the same 
disability under various diagnoses is to be avoided).   

Accordingly, the Board finds that the preponderance of the 
evidence is against awarding a compensable disability rating 
for residuals of a left knee injury with instability by 
history.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.71a, Code 5257.


ORDER

A disability rating greater than 10 percent for status post 
excision of a plantar wart on the left heel is denied.    

A compensable disability rating for residuals of a left knee 
injury with instability by history is denied.  



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

